Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-5 and 7-11, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a steering wheel for a vehicle having a steering column, comprising: a steering wheel main body connected to the steering column and comprising: a pressing portion, a handle disposed around a periphery of the pressing portion, and at least one connection portion connecting the handle to the pressing portion; and a horn control assembly comprising: a pressure sensing module disposed at the pressing portion for sensing a pressed status of the pressing portion and outputting a pressure sensing signal, a control module configured to have a plurality of preset pressure ranges and electrically connected to the pressure sensing module for receiving the pressure sensing signal from the pressure sensing module and comparing the pressure sensing signal with the preset pressure ranges, and a horn electrically connected to the control module, wherein the preset pressure ranges are corresponding to a plurality of volume levels of the horn, and the control module controls a volume of the horn to sound after comparing the pressure sensing signal with the preset pressure ranges, wherein the steering wheel main body further comprises a cover layer disposed on the pressing portion, and the pressure sensing module is disposed between the pressing portion and the cover layer, in the context as claimed.

The closest prior art of Borghi (US 2017/0057409), Langford (US 5,309,135), Chapin et al. (US 2003/0006897), and Thompson (US 2019/0047470) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683